             Case 2:20-cv-00310-RSL Document 50 Filed 01/25/21 Page 1 of 5



                                                            HONORABLE ROBERT S. LASNIK
1
2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
8

9     SOPHEARY SANH,                                    NO. 2:20-cv-00310

10                         Plaintiff,                   MOTION TO AMEND

11    v.                                                NOTING DATE: FEBRUARY 19, 2021
12    OPPORTUNITY FINANCIAL, LLC,
      APPLIED DATA FINANCE, LLC d/b/a
13    PERSONIFY FINANCIAL, and RISE
      CREDIT SERVICE OF TEXAS, LLC d/b/a
14    RISE,

15                           Defendants.

16
                                        I.   RELIEF REQUESTED
17

18          Plaintiff Sopheary Sanh moves the Court for an order permitting her to amend

19   the complaint to add Elevate Credit, the parent entity of Defendant RISE Credit Service

20   of Texas, LLC, and to narrow the scope of the Consumer Protection Act claims at issue.
21   This motion is made pursuant to the Court’s order permitting Ms. Sanh to seek
22
     amendment in the event an amended pleading could address the deficiencies identified
23
     in the Court’s ruling. See Dkt. No. 49 at 8.
24
            The proposed amended pleading responds to the Court’s order and specifically,
25

26   the statement, “[t]he problem is not with Plaintiff’s ‘real lender’ or ‘real party in interest’

27   theory of liability, but with the allegations of the complaint. At no point does plaintiff

      MOTION TO AMEND - 1
      NO. 2:20-cv-00310
              Case 2:20-cv-00310-RSL Document 50 Filed 01/25/21 Page 2 of 5



     allege, even in a conclusory fashion, that RISE was the lender in her transactions.” Id.
1
2    at 6.

3             Following entry of the Court’s order, Plaintiff obtained additional information to
4    support the theory advanced in her briefing, viz., that RISE’s parent, Elevate Credit, was
5
     the true lender in the loan at issue and that Elevate used other entities, including RISE
6
     Credit Services of Texas, LLC and FinWise Bank to deceive consumers, courts, and
7
     regulators into which entity controlled the loans at issue. The ‘rent-a-bank’ scheme
8

9    perpetuated by Elevate has been subject to increasing scrutiny, including the

10   Washington D.C. Attorney General and Wall Street Journal.                          Based in part on

11   information recently obtained by Ms. Sanh’s counsel, and as detailed in the amended
12   pleading, Ms. Sanh alleges that Elevate is the “true lender” of the loan. The pleading
13
     also alleges that Elevate’s subsidiary, RISE Credit Services of Texas, LLC, provided
14
     necessary support to its parent to effectuate the ‘rent-a-bank’ scheme.
15
                                                   II.     FACTS
16

17            Plaintiff Sopheary Sanh left college with substantial student loans and medical

18   debt, resulting in a Chapter 7 bankruptcy.1 After her bankruptcy discharge, Elevate

19   Credit, Inc., with support from its subsidiary RISE and/or RISE Credit Service of Texas,
20
     LLC, targeted Ms. Sanh with mail solicitations at her home in South Seattle. Elevate
21
     sent at least three solicitations to Ms. Sanh, stating that she was preapproved or
22
     prequalified for a loan as soon as “tomorrow,” but these solicitations did not disclose the
23
     outrageous interest rate and true costs.
24

25

26
     1
      Unless explicitly stated otherwise, the facts herein are based on the allegations contained in Ms. Sanh’s
27   proposed amended pleading, attached hereto. See Declaration of Brendan W. Donckers at Ex. 1
     (Proposed Amended Complaint).

         MOTION TO AMEND - 2
         NO. 2:20-cv-00310
             Case 2:20-cv-00310-RSL Document 50 Filed 01/25/21 Page 3 of 5



            Ms. Sanh was given a $3,000 loan that accrued interest at 149.09%, costing her
1
2    $9,666.08. Although the 149.09% interest rate on Ms. Sanh’s loan vastly exceeds what

3    is permitted under Washington’s usury law, Elevate attempted to evade application of
4    state law by entering into an agreement with FinWise, a state-chartered bank in Utah.
5
     However, despite FinWise’s name on the loan documents, Elevate controlled the
6
     process, used another entity it owns, EF SPV, Ltd., to fund the loan, derived the most
7
     economic benefit from loan, and owns a 95 percent interest in the loan. Elevate used
8

9    this ‘rent-a-bank’ scheme to target financially vulnerable consumers like Ms. Sanh

10   across Washington. Instead of providing a financial lifeline, these loans and the scheme

11   deployed to originate them, are catalyst to a never-ending debt cycle that has largely
12   eluded scrutiny.
13
            But as detailed in the proposed amended pleading, this is beginning to change,
14
     as states, attorneys general, and media have begun to unveil how Elevate has
15
     perpetuated this scheme and caused harm to consumers across the country, including
16

17   thousands of Washingtonians. The proposed amended pleading provides the detail Ms.

18   Sanh currently has, based on documents that were published after Ms. Sanh filed the

19   original complaint.
20
            No prejudice will result because the case has barely begun. Although Plaintiff
21
     requested discovery from Elevate’s subsidiary, RISE Credit Service of Texas, RISE
22
     refused to produce much of what was requested. RISE, in fact, produced only limited
23
     information that supported its self-serving theory of the case and, in its brief to the Court,
24

25   contended that it was the wrong party because it was merely doing business under its

26   parent company, Elevate. Dkt. No. 43 at 5 (citing RISE’s corporate disclosure statement
27

      MOTION TO AMEND - 3
      NO. 2:20-cv-00310
             Case 2:20-cv-00310-RSL Document 50 Filed 01/25/21 Page 4 of 5



     and Elevate’s 10-K Statement for 2017, and various other documents identifying
1
2    Elevate). Accordingly, the amended pleading proposes to add RISE’s parent, Elevate.

3                                         III.   AUTHORITY
4
            Under Fed. R. Civ. P. 15(a)(2), courts “should freely give leave [to amend] when
5
     justice so requires.” Freely granting leave “when justice so requires,” is “to be applied
6
     with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051
7
     (9th Cir. 2003) (italics added).
8
            In considering a motion to amend, courts evaluate several factors set forth in
9
     Forman v. Davis, 371 U.S. 178, 182 (1962), including “undue delay, bad faith or dilatory
10
     motive on the part of the movant, repeated failure to cure deficiencies by amendments
11
     previously allowed, undue prejudice to the opposing party by virtue of allowance of the
12
     amendment, [and] futility of amendment[.]” The consideration of prejudice to the non-
13
     moving party carries the most weight. Eminence, 316 F.3d at 1052.
14
            If a court does not find prejudice or a “strong showing” of the Forman factors,
15
     there is a “presumption” under Rule 15(a) in favor of granting leave to amend. Id.
16
     Prejudice must be substantial for leave to be denied. Morongo Band of Mission Indians
17
     v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990).
18
            None of the Forman factors apply here and there is no prejudice to Elevate at this
19
     early stage in the litigation. Indeed, RISE asserted that Elevate, as its parent company,
20
     is the proper party to provide relief to Ms. Sanh’s claims. Dkt. No. 43 at 5. While Plaintiff
21
     served targeted discovery on RISE, it did not substantively respond and no discovery
22
     has been undertaken by either entity from Ms. Sanh. There has been no delay in
23
     bringing this motion. To the contrary, the motion is consistent with the Court’s order
24
     allowing her to do so and brought within the timeframe set therein. See Dkt. No. 49 at
25
     8. The proposed pleading is based largely on sources that only became available
26
     months after the original complaint was filed.
27

      MOTION TO AMEND - 4
      NO. 2:20-cv-00310
           Case 2:20-cv-00310-RSL Document 50 Filed 01/25/21 Page 5 of 5




1                                 IV.   CONCLUSION
2         For the forgoing reasons, Ms. Sanh respectfully requests permission to file
3    the proposed First Amended Complaint attached to the declaration of her
4    counsel.
5         DATED: January 25, 2021.
6
                                        BRESKIN JOHNSON & TOWNSEND, PLLC
7
                                        By: s/Brendan W. Donckers
8                                           Brendan W. Donckers, WSBA #39406
                                            s/Roger M. Townsend
9
                                            Roger M. Townsend, WSBA #25525
10                                          1000 Second Avenue, Suite 3670
                                            Seattle, WA 98104
11                                          (206) 652-8660 Telephone
                                            (206) 652-8290 Facsimile
12                                          bdonckers@bjtlegal.com
                                            rtownsend@bjtlegal.com
13

14
                                         LEONARD LAW
15
                                         By: s/ Sam Leonard
16                                           Sam Leonard, WSBA #46498
                                             1001 4th Avenue, Suite 3200
17
                                             Seattle, WA 98154
18                                           (206) 486-1176
                                             sam@seattledebtdefense.com
19
                                          Attorneys for Plaintiff
20

21

22

23

24

25

26

27

     MOTION TO AMEND - 5
     NO. 2:20-cv-00310
